Citation Nr: 0606184	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, J. W.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent.

In a November 2004 decision, the Board increased the initial 
disability rating for the veteran's PTSD to 50 percent.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veteran's Claims (Court), seeking an 
initial rating in excess of 50 percent.  In April 2005, the 
appellant and VA filed a joint motion for partial remand of 
the Board's denial of an initial rating in excess of 
50 percent.  The Court granted that motion in April 2005.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since service connection for PTSD became effective in 
2002, the veteran's PTSD has been manifested by near 
continuous depression, near daily panic attacks, unprovoked 
irritability, angry outbursts, impaired memory and 
concentration, and extreme difficulty in interacting 
favorably with others, producing deficiencies in most areas, 
including work and family relations.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in January 
2003 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the veteran appealed the initial disability rating that 
the RO assigned.  The Board will consider the evidence for 
the entire period since the November 21, 2000 effective date 
of the grant of service connection, and will consider whether 
staged ratings are warranted.

VA evaluates mental disorders, including PTSD, under a 
general formula published at 38 C.F.R. § 4.130.  Under that 
formula, the criteria for ratings of 50 percent or higher are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

VA examination and treatment records, and statements from the 
veteran and persons who know him, provide information about 
the manifestations and of his PTSD and the resulting 
impairment.  The veteran was diagnosed with PTSD in 2002.  
Since that time, he has been in VA outpatient treatment for 
PTSD, and has been on medication to treat the disorder.  In 
December 2002, the veteran reported that the medication was 
making him calmer, and helping with his depression.  He 
indicated that he was living in a halfway house following 
release after several months in jail.  He stated that he had 
intrusive thoughts and flashbacks of Vietnam.  He stated that 
he was a loner, and was told that he did not show much 
emotion.  The treating psychiatrist assigned a global 
assessment of functioning (GAF) score of 50.

The veteran reports that he has great difficulty getting 
along with people, including employers, and that he loses or 
leaves jobs very frequently as a result.  He submitted 
records from the United States Social Security Administration 
showing that he worked for more than 40 different employers 
in the 1970s through the 1990s.

In a March 2003 VA PTSD examination, the veteran reported 
that he was very moody, irritable, and depressed.  He stated 
that he had nightmares and difficulty sleeping.  He denied 
having aggressive or violent outbursts.  He indicated that he 
had problems with interacting with people.  He stated that 
his marriage had ended in divorce, and that he was not 
involved with his three children.  He related that he had 
problems with employers and other authorities.  He reported 
frequent job turnover due to problems with mood and 
motivation and conflicts with authority.  He indicated that 
he was presently working in sheetrock installation.  The 
examiner assigned a GAF score of 55 to 60.

VA outpatient treatment notes from 2003 and 2004 reflect that 
the veteran was living with his sister, and was working as an 
installer of siding.  He was on psychiatric medication.  He 
reported ongoing problems with distressing recollections and 
nightmares, and feeling of estrangement from people around 
him.  The treating practitioners assigned GAF scores of 46 to 
48.

In a June 2003 statement, the veteran indicated that his 
difficulty getting along with people had made it difficult 
for him to keep jobs.  He stated that intrusive thoughts of 
his Vietnam experiences disrupted his motivation, 
concentration, and productivity at work.  He indicated that 
he had trouble maintaining relationships with women, and that 
he had little contact with his children.

In June 2003, Ms. C. B.-H. wrote that she had lived with the 
veteran for a number of years, and was the mother of one of 
his children.  She related that the veteran had a terrible 
temper, and would explode over trivial matters.  She 
indicated that she and others sometimes avoided him because 
of his unpredictable temper.  In May 2004, Ms. B. T. wrote 
that she and the veteran lived together, but that their 
relationship was in jeopardy because of the veteran's 
irritability, verbal attacks, and emotional distancing.

In May 2004, Mr. A. G. wrote that he had employed the veteran 
in his painting and drywall business.  Mr. G. stated that the 
veteran had violent outbursts with him and conflicts with 
supervisors.  He indicated that the veteran refused to allow 
other employees to work in his work area.  He reported that 
he had stopped employing the veteran because of the veteran's 
conflicts with his peers and bosses.  Also in May 2004, Mr. 
M. A. K. wrote that he presently employed the veteran in his 
siding business.  Mr. K. stated that the veteran was having 
difficulty learning new tasks, and was forgetting techniques 
he had previously mastered.  He indicated that the veteran 
had been very moody, with periods of anger directed at 
clients.  Mr. K. stated that if the veteran did not improve 
with regard to these problems, he might have to terminate his 
employment.

In May 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran reported that he 
continued in VA mental health treatment, and that he was on 
daily medication for his PTSD.  He asserted that without the 
medication his PTSD symptoms would be more severe, and he 
would get into more frequent conflicts with others.  He 
stated that he had continued to have problems with his 
temper, with loss of control and frequent violent outbursts.  
He indicated that he had lost many jobs as a result of 
outbursts and other problems getting along with people.  He 
related that he also had problems with memory and 
concentration that made it difficult for him to perform his 
work duties well.  He reported that stimuli such as the smell 
of diesel fuel, the sound of helicopters or airplanes, and 
seeing Asian people triggered distressing memories, and often 
disrupted him from what he was doing.  He stated that he had 
panic attacks nearly every day.  He reported having homicidal 
thoughts when he had angry outbursts, but denied having 
suicidal thoughts.  He indicated that he presently worked for 
a siding business owned by a friend who had shown great 
tolerance for his problems.  He stated that he presently 
lived with a girlfriend.  He stated that he did not have much 
social interaction, but that he sometimes went to a dog 
racing track or to play pool.

The veteran's sister, Ms. J. W., wrote that the veteran had 
lived with her during a number of periods when he was not 
functioning well.  She stated that the veteran was withdrawn 
socially, and that he frequently lost his temper and had loud 
outbursts over trivial matters.

The veteran's occupational and social impairment due to PTSD 
at least meets the criteria for a 50 percent rating, and 
approaches and meets some of the criteria for a 70 percent 
rating.  Mental health professionals who have seen the 
veteran initially assigned GAF scores in the 50s, consistent 
with moderate symptoms or impairment, but later assigned 
scores in the 40s, consistent with serious symptoms or 
impairment.  The veteran has deficiencies in most areas, 
including in work, family relations, judgment, thinking, and 
mood.  He has near continuous depression, and near daily 
panic attacks that interfere with his performance at work.  
He has reported having homicidal thoughts.  He describes 
impaired impulse control, with unprovoked irritability and 
angry outbursts.  There is considerable evidence of his 
difficulty adapting to work settings.  His difficulty in 
establishing and maintaining effective relationships may not 
be complete, but there is indication that it is severe.  
Overall, the veteran's impairment due to PTSD more nearly 
approximates the criteria for a 70 percent rating.  
Therefore, the Board grants an initial rating of 70 percent.

The evidence indicates that the severity of the veteran's 
impairment due to PTSD has been fairly consistent since 2002.  
The course of his disability does not warrant the assignment 
of staged ratings.

The veteran's PTSD does not produce total occupational and 
social impairment, such as would warrant a 100 percent 
rating.  Despite frequent job losses, he works for income 
much of the time.  He does not have delusions or 
hallucinations, and he has not been shown to present a 
persistent danger to himself or others.  He performs 
activities of daily living, and generally remains oriented.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his PTSD.  His impairment due to PTSD 
does interfere markedly with his employment.  The 70 percent 
rating assigned in this decision, however, contemplates a 
severe level of occupational impairment.  The veteran's 
disability due to PTSD does not exceed the factors considered 
under the regular criteria of the rating schedule.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.




ORDER

Entitlement to a 70 percent initial rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


